





EXHIBIT 10.1

PSC/MMAX Media, Inc. Master Sales Agreement




1.

BACKGROUND

2

2.

AUTHORIZATION BY CLIENT

2

3.

TERMINATION

3

4.

OBLIGATIONS OF THE CLIENT

3

5.

FEES PAYABLE TO THE MASTER SALES REPRESENTATIVE

4

6.

CONFIDENTIALITY/NONDISCLOSURE

5

7.

REPRESENTATIONS AND WARRANTIES

5

8.

INDEMNIFICATION

6

9.

WAIVER, MODIFICATION, CANCELLATION

7

10.

ENTIRE AGREEMENT

7

11.

ASSIGNABILITY

7

12.

SEVERABILITY

7

13.

NON WAIVER

7

14.

MEDIATION/ARBITRATION

8

15.

RELATIONSHIPS

8

16.

NOTICE

8

17.

GOVERNING LAWS

9








Page 1 of 9







--------------------------------------------------------------------------------







MASTER SALES AGREEMENT







BETWEEN MMax Media, Inc., carrying on business at 511 NE 3rd Avenue, Fort
Lauderdale, Florida 33301 (Hereinafter referred to as the “Client”)




AND PSC LLC, carrying on business at ____________________________________
(Hereinafter referred to as the “Master Sales Representative”).




In consideration of the mutual covenants contained in this agreement, the
parties agree as follows:

1.

Background

a)

The Client is a provider of a daily deals and mobile marketing platform to
small, medium and large sized businesses (“the platform”) in localized markets
throughout the U.S. and Canada and wishes the Master Sales Representative to
organize and manage direct sales and marketing campaigns in the U.S., Canada and
other countries as mutually agreed (hereinafter referred to as the “Territory”)
to solicit applications from businesses wishing to purchase the platform
(hereinafter referred to as “Applications”).

b)

The Master Sales Representative has expertise in the organization and management
of sales campaigns through independent corporate distributors and their
respective distributors (hereinafter collectively referred to as the “Network”).

2.

Authorization by Client

a)

The Client hereby authorizes and exclusively appoints the Master Sales
Representative to organize and manage sales campaigns and sales teams and
organizations (independent or otherwise) to solicit Applications from
prospective merchants for the Platform (“Customers”) through use of its Network,
as the Master Sales Representative, in its discretion, determines, from time to
time, in the Territory for a period beginning on the 9th day of February, 2012
and ending on the 9th day of February 2015 unless terminated as permitted in
this Agreement or extended automatically as permitted in this Agreement or
extended by mutual agreement (hereinafter referred to as the “Agreement
Period”).

b)

During the Agreement Period, the Master Sales Representative shall subcontract
the performance of the sales campaigns to such members of the Network as it may
determine from time to time.  The Client acknowledges that the Network is
composed of independent businesses distinct from that of the Master Sales
Representative and that the Network is not an employee, joint venture or partner
of the Master Sales Representative.

c)

During the Agreement Period the Master Sales Representative is responsible for
payment of all amounts to the Network.

d)

All Applications for the Platform and associated sales material for Customers
shall be on forms provided by the Client, at the Client’s cost.

e)

The Master Sales Representative shall use only the pricing mutually agreed to by
Client and the Master Sales Representative.  The Master Sales Representative
shall not impose any additional indirect or direct charge upon any Customer
relating to the Client’s Service, unless agreed to by Client.





Page 2 of 9




--------------------------------------------------------------------------------










f)

The Master Sales Representative shall market the Platform, which are the subject
to this Agreement under the trade names, service marks, brands, and trademarks
designed by the Client. The Client grants to the Master Sales Representative,
free of any obligation to pay royalties to the Client, a non-exclusive license
to use, apply and reproduce materials in respect of which the Client holds
intellectual property rights, including copyright materials, trade names,
trademarks or logos, provided that such grant is limited to the purposes of this
Agreement.

g)

During the term of this Agreement and for one (1) year following the termination
of this Agreement, Master Sales Representative shall not offer directly or
through its Network, any product competitive to the Platform.

h)

Nothing in this Agreement shall prevent the Client from developing alternative
sales channels (not related to Merchant Sales Representative Network sales) or
from developing internal sales teams.  For purposes of clarity, Merchant Sales
Representative Network sales would include merchant cash advance companies,
merchant processing companies, etc.  

3.

Termination

The Client may terminate this agreement if the Master Sales Representative fails
to sell at least 25 platform packages per month for two consecutive months and
after Master Sales Representative is given an additional 30 day period to cure
by selling at least 25 platform packages during the cure period.

The Client and Master Sales Representative may terminate this Agreement with 180
days notice.

The Client and Master Sales Representative may terminate this Agreement if
either party conducts business in bad faith or does anything to damage the
reputation of the other Party.

4.

Obligations of the Client

a)

The Client will do the following, all at its own expense;

i)

Promptly provide Application forms (to be designed by the Client with input from
the Master Sales Representative) and promotional material in a format acceptable
to the Master Sales Representative, as may be revised from time to time;

ii)

Provide the Master Sales Representative and the Network with such support
services as the Master Sales Representative may reasonably require from time to
time and current up to date information, in any way relating to the Platform,
the solicitation of Customers and the provision of platform services to the
Customers solicited, immediately upon such information becoming available, so as
to enable the Master Sales Representative and the Network to effectively,
knowledgeably and professionally solicit Applications;

iii)

All rejections of platform sales for any reason at all shall be returned to the
Master Sales Representative within 48 hours of submission with details of the
deficiencies for resolution and may be resubmitted to the Client within 15
business days at the discretion of the Master Sales Representative.

iv)

Provide the Client’s Platform service to all Customers whose Applications are
approved promptly and strictly in accordance with the Client’s representations
made to the Customer;





Page 3 of 9




--------------------------------------------------------------------------------










v)

Provide training on the Client’s products, goals, standards or any other issues
relevant to carrying out the sales of the Platform, to the Master Sales
Representative and the Network;

b)

The Client shall, at its own expense, provide and deliver to Master Sales
Representative such reporting and account, at such time or times, as Master
Sales Representative may from time to time require, including, without
limitation, the following:

i)

On a weekly basis (or other mutually agreed upon time frame), beginning the
first week after which sales commence, report the previous week’s sales.

ii)

All reports will include information as requested by Master Sales
Representative.

c)

Client shall provide to Master Sales Representative any scripts used by Client’s
call center reps as requested by the Master Sales Representative for incremental
training needs.

d)

The Client shall not, during the Term, retain the services of any third party to
market or sell Services to Customers via face-to-face sales within the
Territory.  Instead, Client shall refer any inquiries from other third parties
to the Master Sales Representative for review and possible addition to the
Master Sales Representative.

e)

Non – Solicitation – Without the prior written consent of the Master Sales
Representative, during the term of this Agreement and for two (2) years
thereafter, the Client shall not, directly or indirectly, to its reasonable
knowledge after due and appropriate inquiry, solicit or induce any current or
former employee or independent contractor or agents of the Master Sales
Representative or its affiliates or their respective current or former
employees, independent contractors or agents to leave the employment or their
relationship with the Master Sales Representative, independent contractor, or
agent, as the case may be, or, directly or indirectly, hire or retain any such
person.

5.

Fees Payable to the Master Sales Representative

a)

In order to compensate the Master Sales Representative for its services and
reimburse the Master Sales Representative for the amounts to be paid by it to
the Network, the Client will pay to the Master Sales Representative, depending
on the platform packages sold, commissions as defined in Schedule A.  Schedule A
shall detail any “residual” payments due on renewal accounts or other purchases
(such as text purchases) as well.

b)

Master Sales Representative shall submit weekly invoices to the Client.  Invoice
shall be paid within ten (10) business days of receipt through wire transfer or
check made payable to the Master Sales Representative.

c)

Audit.  During the term of this Agreement and thereafter, for so long as the
Master Sales Representative is entitled to receive compensation, the Master
Sales Representative shall be entitled, from time to time, and at any time, in
its sole and absolute discretion, on thirty (30) business days’ prior notice, to
audit the books, records and accounts of the Client.  If it is discovered that
the Client’s compliance with its obligations under this Agreement, reporting or
payments to the Master Sales Representative are inaccurate by 5%, or more, the
Client shall pay the cost of the audit.  Any discrepancies discovered on the
audit shall immediately be reconciled and accordingly paid between the Parties.

d)

The covenants, undertakings, and agreements contained in Section 5 and Schedule
A of this Agreement shall survive the termination of this Agreement.





Page 4 of 9




--------------------------------------------------------------------------------







6.

Confidentiality/Nondisclosure

a)

All Information disclosed by either party to the other party pursuant to this
Agreement, other than such information as: 1) may be generally available to the
public or the industry; 2) was already known by the other party; 3)
independently developed; or 4) will be disclosed to the receiving party in
confidence solely for the receiving party’s use in the conduct of business under
this Agreement.  The receiving party agrees to keep such information
(“Information”) secret and confidential, and not to disclose it to any other
person or use it during the term of this Agreement, and for two (2) years after
its termination, except in carrying out its obligations hereunder, by order of a
court or regulatory body. For the purposes of this section, such Information
includes, but is not limited to, customer and Network names, lists and other
customer/Network-specific information.

b)

The receiving party shall not disclose Information to any third party without
the prior written approval of the disclosing party, except that Master Sales
Representative, as the receiving party, may disclose Information to its
consultants, advisers and Network. The receiving party shall maintain the
Information with at least the same degree of care that the receiving party uses
to protect its own similar categories of confidential and proprietary
information, but no less than a reasonable degree of care under the
circumstances.  The receiving party shall not make any copies of Information
except as necessary to perform its duties hereunder.  Each party shall be
responsible for any breach of this Agreement by such party, its employees or
permitted agents.

c)

Within thirty (30) days after the expiration or the termination of this
Agreement by either party for any reason, the receiving party agrees promptly to
return to the disclosing party or to certify the destruction of, any physical or
confidential information provided by the disclosing party to the receiving
party.  

d)

If the receiving party is served with process to obtain such Information, the
receiving party shall immediately notify the disclosing party which shall, in
addition to the receiving party efforts, if any, have the right to seek to quash
such process, or to take such other actions necessary to protect the
confidentiality of the Information.

e)

The Parties acknowledge and agree that the information relating to the name,
address, phone numbers, officers and employees of all Customers and prospective
customers obtained by the Master Sales Representative, shall be owned by the
Client.

f)

The parties hereby acknowledge and agree that in the event of a breach of its
obligations of confidentiality under Article 6, the disclosing party’s remedies
at law may be inadequate and the disclosing party, in addition to such other
rights and remedies available to it, will be entitled to injunctive relief.

7.

Representations and Warranties

a)

The Master Sales Representative hereby represents and warrants to the Client as
follows:

i)

The Master Sales Representative is a duly organized corporation, validly
existing and in good standing under the laws of the State of New York.

ii)

The Master Sales Representative has all of the requisite corporate power and
authority to enter into this Agreement and to carry out and perform its
obligations under the terms of this Agreement.





Page 5 of 9




--------------------------------------------------------------------------------







iii)

The execution, delivery and performance of and compliance with this Agreement
does not and will not conflict with, or, constitute a default under any
contract, agreement, instrument, order, statute, laws, rule or regulation
applicable to the Master Sales Representative.

b)

The Client hereby represents and warrants to the Master Sales Representative as
follows:

i)

The Client is a duly organized corporation, validly existing and in good
standing under the laws of the State of Nevada.

ii)

The Client has all of the requisite corporate power and authority to enter into
this Agreement and to carry out and perform its obligations under the terms of
this Agreement.

iii)

The execution, delivery and performance of and compliance with this Agreement
does not and will not conflict with, or, constitute a default under any
contract, agreement, instrument, order, statute, laws, rule or regulation
applicable to the Client.

iv)

The Client is and will be throughout the Agreement Period, duly authorized full,
unfettered right to market and sell the Platform within the Territory through
all marketing channels, including, without limitation, the Market for which the
Client is retaining the Master Sales Representative, pursuant to this Agreement.

v)

The Client has and will have throughout the Agreement Period full right and
authority to use and permit the Master Sales Representative to use the
intellectual property of the Client, including, without limitation its trade
names and marks, logos and copyrighted materials, in the performance of the
Master Sales Representative’s obligations pursuant to this agreement, without
further action or consent being necessary or required. The Master Sales
Representative’s use of such intellectual property, pursuant to this Agreement,
will not breach any third party rights, interest or title.

8.

Indemnification

a)

Each party hereto and its affiliates, and their respective successors and
assigns (the “Indemnifying Parties”), shall defend, indemnify and hold harmless
the other party hereto, its respective officers, directors, employees, agents,
successors and assigns (the “Indemnified Parties”) on a current basis from and
against any and all fees, expenses, judgments, losses, settlements, damages,
liabilities, or claims of any nature (collectively, the “Damages”) that are
threatened, initiated or brought by any entity or person who is not a party to
this Agreement that are caused by an Indemnifying Party and that arise under,
constitute a breach or otherwise relate to this Agreement.

b)

The Indemnified Parties shall be free to obtain their own counsel and the
Indemnifying Parties agree to reimburse the Indemnified Parties for all
reasonable attorneys’ fees and costs incurred in defending against any and all
claims for which the Indemnifying Parties are indemnifying the Indemnified
Parties.  The Indemnifying Parties agree that, without the Indemnified Parties’
consent, they will not settle, compromise, or consent to the entry of any
judgment in any pending or threatened claim, action, or proceeding in respect of
which indemnification could be sought under the indemnification provisions of
this Agreement, unless such settlement, compromise, or consent includes a
release of Indemnified Parties from all liability arising out of such claim,
action or proceeding.

c)

Notwithstanding anything contained herein to the contrary, the Client shall
defend, indemnify and hold harmless the Master Sales Representative and its
officers, directors, employees, agents, successors and assigns (the “Master
Sales Representative Indemnified Parties”) on a current basis from all Damages
that are threatened, initiated or brought by any entity or person who is not a
party to this Agreement relating to:





Page 6 of 9




--------------------------------------------------------------------------------







i)

Any claim by any federal, state, or local government claiming any violation by
Client or Master Sales Representative for any federal, state, or local sales
taxes arising out of the services or sale of Services by Master Sales
Representative;

ii)

Any claim by any entity or person not a party to this Agreement relating to any
trade names or logos or other intellectual property used by the Client,
including without limitation, PayMeOn, PayMeOn Merchant Profit Center, and MMAX
Media. Any claim by a customer of the Client unless claim is a result of Master
Sales Representative’s or the Network’s fraud.  

d)

The Parties acknowledge and agree that the representations, warranties and
indemnities and covenants contained in this Agreement, shall survive its
termination.

9.

Waiver, Modification, Cancellation

Any waiver, alteration, or modification of any of the provisions of this
Agreement, or its cancellation or replacement shall not be valid unless made in
writing and signed by the Parties.

10.

Entire Agreement

This Agreement contains the entire understanding between the Parties with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings, inducements, or conditions, express or implied, oral or written,
except as herein contained.  The express terms hereof, control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.

11.

Assignability

Neither party may assign without the prior written consent of the other, except
to a person into which it has merged or which has otherwise succeeded to all or
substantially all of such party’s business and assets to which this Agreement
pertains and which has assumed in writing or by operation of law its obligations
under this Agreement.  Any attempted assignment in violation of the provisions
of this provision will be void.  Providing however, that the Client hereby
acknowledges and confirms that certain of the obligations to be performed by the
Master Sales Representative pursuant to this Agreement may be assigned to such
member of the Network from time to time as the Master Sales Representative in
its discretion may determine as defined above.

12.

Severability

If any provision of this Agreement, or the application thereof to any person or
circumstance, shall be held invalid or unenforceable under any applicable law,
such invalidity or unenforceability shall not affect any other provision of this
Agreement that can be given effect without the invalid or unenforceable
provision, or the application of such provision to other persons or
circumstances, and, to this end, the provisions hereof are severable.  In the
event that a court of competent jurisdiction determines by final judgment that
the scope, time period, or geographical limitations of the covenants set forth
herein are too broad to be capable of enforcement, said court is authorized to
modify said covenants and enforce such provisions as to scope, time, and
geographical area as the court deems equitable.

13.

Non Waiver

No delay or failure by the Client or the Master Sales Representative, as the
case may be, in exercising any right under this Agreement, and no partial or
single exercise of that right, shall constitute a waiver of that or any other
right.





Page 7 of 9




--------------------------------------------------------------------------------







14.

Mediation/Arbitration

The Parties to this Agreement shall use their best efforts to promptly resolve
any dispute, controversy, or claim existing out of or relating to this Agreement
promptly by meeting and negotiating in good faith with one another.  All
disputes which cannot be resolved through good faith negotiations, and which are
raised in writing to the other within one (1) year of the date such claim is
discovered shall first be submitted to mediation, and if not successfully
mediated shall then be resolved by an arbitrator selected by the Parties.  Any
claim under this contract must be settled by binding arbitration in accordance
with the Arbitration Rules and Procedures of Judicial Arbitration Mediation
Services (“JAMS”), however, the arbitrator chosen by the parties need not be
selected from a panel of arbitrators issued by the JAMS, nor shall the Parties
be required to have the American Arbitration Association administer the
arbitration process.  The arbitration shall take place in Fort Lauderdale,
Florida.  A judgment upon the arbitration award may be entered in any court
having jurisdiction.  Any claim of either Party not raised in writing and served
upon the other within one (1) year of the date it first accrued shall be deemed
waived and may not thereafter be brought before any court, agency or arbitrator.
 For purposes of arbitration, the parties are entitled to file responsive
pleadings, cross complaints, demurs, motions to strike, and motions for summary
judgment.  Additionally, the parties are permitted to conduct discovery pursuant
to state and federal law.  EACH PARTY ACKNOWLEDGES AND AGREES THAT THIS
ARBITRATION AGREEMENT WILL OPERATE TO WAIVE ITS RIGHT TO HAVE ITS DISPUTES
LITIGATED IN A COURT OR JURY TRIAL.  This Section 14 shall not be construed to
limit or restrict the right of any Party to obtain immediate temporary or
preliminary injunctive relief or to seek equitable remedies which may be
necessary to enforce rights under or provisions of this Agreement.

15.

Relationships

a)

This Agreement does not create, imply or purport to create any relationship,
present or future, contractual or otherwise between the Client, Master Sales
Representative and the Network, or the Customer; nor should it constitute base
for any discussion for future contracts or business between the parties.

b)

The Master Sales Representative is an independent contractor and not an
employee, agent or joint venture or partner of the Client; and

c)

The Master Sales Representative or the Network is not a provider of the
above-described Platform and does not undertake any obligation to the Client to
provide any service, platform or otherwise, or fulfill any obligation to any
Customer.

16.

Notice

Any notice to be delivered to either of the Parties by the other, shall be in
writing, and given by registered mail, facsimile transmission, telegram or in
person, addressed as follows:




 

To the Client:

MMax Media, Inc.

 

 

 511 NE 3rd Avenue

 

 

Fort Lauderdale, Florida 33301

 

 

 

 

Attention:

Mr. Edward A. Cespedes, CEO

 

Tel:

800-991-4534

 

Fax No.:

954-302-8415

 

 

 

 

To the Master Sales Representative:

PSC Inc. (Need your address here)





Page 8 of 9




--------------------------------------------------------------------------------










and shall be deemed to have been received by the addressee on the 4th day
following the date of posting, in the case of registered mail, immediately upon
transmission, in the case of facsimile transmission or telegram, and upon
receipt in the case of personal delivery.  The Parties may, by notice, in
writing, vary the address for delivery of notices pursuant to this Agreement.

17.

Governing Laws

This Agreement shall be governed by the laws of the State of Florida.

 

PSC Inc.

 

 

 

 

 

 

 

Per:

_____________________________

 

 

 

 

 

 

Printed Name:

_____________________________

 

 

 

 

 

 

Dated:

________________________, 2012

 

 

 

 

 

 

MMax Media, Inc.

 

 

 

 

 

 

 

Per:

_____________________________

 

 

 

 

 

 

Printed Name:

_____________________________

 

 

 

 

 

 

Dated:

________________________, 2012

 








Page 9 of 9


